DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending and examined herein. 

Claim Objections
Claims 2-14 and 16 are objected to because of the following informalities:  “A high temperature…” should be changed to “the high temperature…” Appropriate correction is required.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see [0010]: “Figure 2 shows a schematic plan view of a prior art HTGR core 50.”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “multi-lobed prism” which renders the claim indefinite. The specification (see [0017]) defines “multi-lobed” as an arrangement of multiple projections, each of rounded or curved form. The arrangement is contiguous so that the lobes share a common border with each other, such as a three-leaf or four-leaf clover. A prism, however, by definition does not have a rounded or curved form. Therefore, it is unclear what particular arrangement of fuel elements is encompassed by a multi-lobed prism. This is further confused by the fact that, as shown in Fig. 4, the fuel elements appear to be arranged in a three-leaf clover arrangement however each projection (3 outside elements 64) are not of rounded of curved form. Claims 3 and 4 which recite a “three-lobed prism” and “a multi-lobed annular prism” are also indefinite for the same reasons as described above. 
Any claim not specifically addressed above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-2, 4-5, 7-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (AAPA; see [0002-0011]) in view of Hongsik et al. KR 20190098611 and further in view of Ho et al. KR 101487713. 
Regarding claims 1 and 15, AAPA ([see [0002-0011] of the specification as filed) discloses a high temperature gas-cooled reactor core (Fig. 2: 50) comprising a plurality of elongate prismatic fuel elements ([0011] “six columns 51 of prior art fuel elements 10” and Fig. 1: 10) arranged in the form of a multi-lobed prism (see Fig. 2; arrangement 51 of fuel elements 10 are arranged in a continuous ring sharing a common border with each other with 6 protruding lobes corresponding to the outer faces of each of the hexagonal fuel elements), wherein each prismatic fuel element (Fig. 1: 10) comprises an elongate prismatic body (Fig. 1: 20) and a plurality of elongate fuel channels (Fig. 1: 23) located within the prismatic body (see Fig. 1a). 
AAPA discloses the prismatic fuel element has a cross-sectional surface area1 of 1122 cm2
Hongsik teaches a prismatic fuel element (Fig. 3: 121) with an across-the-flats width (d) of 30 cm ([0047]). A 30 cm across-the-flats width has a cross-sectional surface area2 of 779.4 cm2. As Hongsik teaches “suitable fuel blocks for micro-hot gas furnaces are about 30 cm” ([0047]) and therefore it would have been an obvious matter of design choice to modify the across-the-flats width of AAPA using a known, suitable dimension of Hongsik. Such a modification would have involved a mere change in size of a component which is generally recognized as within the level of ordinary skill in the art. 
Ho teaches a prismatic fuel element (Fig. 3: 25) wherein a ratio of the height of the prismatic body to its greatest width is greater than or equal to 3.0 (the height is at least 3 times greater than the width of the top face; while patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972)). It would have been an obvious matter of design choice to modify the prismatic fuel element of AAPA with the height to width ratio of the fuel element of Ho, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claims 2 and 16, the above-described combination teaches all the elements of the parent claim. In this combination, Ho teaches wherein the ratio of the prismatic body's height to its greatest width is greater than or equal to 3.2 (see Fig. 3). Such a modification would have been an obvious matter of design choice for the same reason as described above in claim 1. 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. AAPA further discloses wherein the plurality of elongate fuel elements are arranged in the form of a multi-lobed annular prism (arrangement 51 of fuel elements 10 are arranged in a continuous ring sharing a common border with each other with 6 protruding lobes corresponding to the outer faces of each of the hexagonal fuel elements).
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. AAPA further discloses a central trunk of moderator material (52) surrounded by the multi-lobed annular prism of elongate fuel elements (see Fig. 2; arrangement of 51 of fuel elements 10 are arranged continuously in a multi-sided configuration that share a common border with each other which surrounds 52). 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. In this combination, Hongsik teaches wherein the cross-sectional area of the prismatic fuel element in a plane parallel to the bases of the prismatic fuel element is between 500 cm2 and 800 cm2 ([0047]: a 30 cm across-the-flats width has a cross-sectional surface area3 of 779.4 cm2). As Hongsik teaches “suitable fuel blocks for micro-hot gas furnaces are about 30 cm” ([0047]) and therefore it would have been an obvious matter of design choice to modify the across-the-flats width of AAPA using a known, suitable dimension of Hongsik as described in claim 1 above. 
Regarding claims 8 and 9, the above-described combination teaches all the elements of the parent claim. AAPA as modified by Hongsik teaches the claimed invention except for a cross-sectional area between 600 cm2 - 700cm2 and 650 cm2 – 675 cm2. A skilled artisan would 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. AAPA further discloses a plurality of elongate cooling channels (24, 25) located in the prismatic body ([0007]).
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. AAPA further discloses wherein the prismatic fuel element has a hexagonal cross- section (see Fig. 1b)
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (AAPA) in view of Hongsik et al. KR 20190098611 in view of Ho et al. KR 101487713 and further in view of Ding et al. “Design of a U-Battery”.
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. AAPA does not explicitly disclose the plurality of fuel elements are arranged in the form of a three-lobed prism. 
Ding teaches a high temperature gas-cooled reactor core wherein a plurality of elongate fuel elements are arranged in similar configuration (Fig. A.2.6) with a larger number of graphite blocks in the central core region (Fig. A.2.6 (d) Layout 24*4B).  Ding does not explicitly teach the keff) of the annular and scatter reactor core (Pg. A.2.10), the distribution of the graphite blocks plays an important role for neutronic performance of the configurations and the lifetime of the reactor can be extended by changing the arrangement of fuel and graphite blocks (Pg. A.2.11). Moving the graphite blocks throughout the core increases the neutron moderation in the reactor core by replacing fuel blocks with graphite blocks which is an effective way to extend the lifetime and increase fuel utilization (Pg. A.2.12). Ding also teaches shuffling the fuel blocks (e.g. (c) Layout 24 *4A vs (d) Layout 24*4B) around the core directly effects the keff  of the core (Table A.2.5). As such, a skilled artisan could select any arrangement of fuel blocks and graphite blocks in the core and be able to predict the results associated with the arrangement. Accordingly, one skilled in the art would have been motivated to optimize the neutronic performance of the core by selecting an appropriate configuration of the fuel elements (i.e., a three-lobed prism) through routine experimentation to balance the fuel utilization, effective multiplication factor and lifetime of the reactor. 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. AAPA discloses a graphite moderator material column 52 ([0010]) but does not explicitly disclose a plurality of columns of moderator material.
Ding teaches a high temperature gas-cooled reactor core wherein a central trunk of moderator material (Fig. A.2.6 (d) Layout 24*4B) comprises a plurality of columns of moderator material (graphite block) arranged together to form a solid prismatic body (see Fig. A.2.6 (d) 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (AAPA) in view of Hongsik et al. KR 20190098611 in view of Ho et al. KR 101487713 and further in view of Vollman “HTGR Technology Course for the Nuclear Regulatory Commission.”
Regarding claims 10-12, the above-described combination teaches all the elements of the parent claim. AAPA discloses the fuel channels have a diameter about 1.3 cm and occupy about 24.9% of the cross-sectional area of the fuel element ([0010]) but does not explicitly disclose wherein the total cross-sectional area of the fuel channels in a plane parallel to the bases of the prismatic fuel element is no more than 24%, between 22%-24% or approximately 23% of the cross-sectional area of the prismatic fuel element.
Vollman teaches a fuel element (Pg. 10) with a fuel channel (fuel hole) with a 12.7 mm diameter (1.27 cm). As such, the cross-sectional area of each fuel channel is 1.27 cm2 and with 210 fuel holes the total cross-sectional area of the fuel holes in a plane of the fuel element is 266.7 cm2. Moreover, the fuel element has an across-the-flats width of 36 cm and a total cross-sectional area of 1122 cm2. Therefore, the ratio of the total cross-sectional area of the fuel channels in a plane parallel to the bases of the prismatic fuel element to the cross- sectional area of the prismatic fuel element (266.7 cm2/1122 cm2) is 23.7% which is no more than 24%, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1            
                A
                r
                e
                a
                 
                o
                f
                 
                h
                e
                x
                a
                g
                o
                n
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        W
                    
                    
                        2
                    
                
                 
                w
                h
                e
                r
                e
                 
                W
                 
                i
                s
                 
                t
                h
                e
                 
                w
                i
                d
                t
                h
                 
                a
                c
                r
                o
                s
                s
                 
                f
                l
                a
                t
                s
            
        
                    
                 
            
        
        2            
                 
                 
                A
                r
                e
                a
                 
                o
                f
                 
                h
                e
                x
                a
                g
                o
                n
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        W
                    
                    
                        2
                    
                
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        30
                    
                    
                        2
                    
                
                =
                779.4
                 
                c
                
                    
                        m
                    
                    
                        2
                    
                
            
        
        3            
                 
                 
                A
                r
                e
                a
                 
                o
                f
                 
                h
                e
                x
                a
                g
                o
                n
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        W
                    
                    
                        2
                    
                
                =
                
                    
                        
                            3
                        
                    
                    
                        2
                    
                
                
                    
                        30
                    
                    
                        2
                    
                
                =
                779.4
                 
                c
                
                    
                        m
                    
                    
                        2